Citation Nr: 0425179	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of status post rhinoplasty, currently rated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from January 1986 to January 
1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in March 2004.  A transcript of the hearing 
has been associated with the claims file.  At the hearing, 
the appellant withdrew the issue of entitlement to service 
connection for sinusitis and the issue regarding the 
evaluation of a duodenal ulcer.  The Board notes that the 
appellant submitted additional evidence at the hearing.  He 
waived initial agency of original jurisdiction (AOJ) 
consideration of the evidence.  


FINDING OF FACT

The evidence shows there is mild nasal septal deviation on 
the right and less than 20 percent of nasal obstruction on 
each side.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 0 
percent for status post rhinoplasty have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An April 2002 VA outpatient record of treatment notes the 
appellant's complaint of progressive right nasal obstruction 
and that his right internal valve was collapsing.  The 
examiner stated that the right internal valve collapse had 
been significantly improved.  The assessment was acquired 
nasal deformity.  A posterior lateral displaced right ala was 
noted.  

On VA examination in May 2002, there was some swelling 
involving the lateral nasal ala.  The examiner noted that the 
swelling seemed to be mostly in the soft tissues.  The 
interior of the nose revealed a nasal septal spur inferiorly 
to the left side.  The examiner stated that there was a very 
adequate nasal airway present.  
The diagnoses were mild chronic rhinitis, and mild nasal 
septal deviation with a very adequate nasal airway.  The 
examiner stated that there was less than 20 percent nasal 
obstruction on each side.  

An April 2002 private computed tomography (CT) scan reflects 
that the bony nasal septum was generally midline in position.  
The report notes that the cartilaginous nasal septum was 
deviated slightly to the right, anteriorly.  The relevant 
assessment was mild rightward deviation of the cartilaginous 
nasal septum, anteriorly.  

At a hearing in March 2004, the appellant testified that his 
nose was tender to touch.  Transcript at 5 (March 2004).  He 
stated he had severe difficulty breathing.  Id.  He related 
that he had obstruction of the nasal passages on both sides, 
right worse than left.  Id. at 6.  

VCAA

In this case, a VCAA notice was sent by the AOJ in April 
2002, prior to the initial rating decision, dated in 
September 2002.  Thus, the appellant received proper notice.  
The Board notes that a VCAA letter was also issued in March 
2003 and a supplemental statement of the case was issued in 
March 2003.  Clearly, the appellant had proper notice.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
September 2002 rating decision of the reasons and bases for 
the decisions.  He was further notified of this information 
in the October 2002 statement of the case and the March 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the September 2002 rating decision 
and in the statement and supplemental statement of the case, 
which were all sent to the appellant, informed him of the 
information and evidence needed to substantiate the claim.  
By letters dated in April 2002 and March 2003, he was advised 
of the evidence he needed to submit to substantiate his 
claim, VA's duty to notify him about his claim, VA's duty to 
assist in obtaining evidence for his claim, what the evidence 
must show to substantiate his claim, what information or 
evidence was needed from him, what he could do to help with 
his claim, and what VA had done to help with his claim.  By 
letter dated in March 2004, he was advised of the procedures 
by which to submit additional evidence.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  During the hearing, 
additional instructions were provided by the Veterans Law 
Judge.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

Legal Criteria and Analysis

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the disorder 
has not significantly changed and a uniform rating is 
appropriate in this case.  

The appellant's status post rhinoplasty is currently 
evaluated as 0 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2003).  Under Diagnostic Code 6502, a 
10 percent rating is available where the evidence shows a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side. 

The evidence clearly shows a 10 percent evaluation is not 
warranted in that there is not a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  On VA examination in May 2002, the examiner 
specifically stated that there was less than 20 percent nasal 
obstruction on each side.  The April 2002 CT scan clearly 
notes only mild rightward deviation of the cartilaginous 
nasal septum.  In fact, the report reflects the bony nasal 
septum is generally midline in position.  

In regard to the appellant's contention that obstruction of 
his nasal passages caused severe difficulty with breathing, 
the Board notes that the May 2002 VA examiner specifically 
stated that there was a very adequate nasal airway present.  
The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to the degree of deviation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  The most 
probative evidence establishes mild nasal septal deviation on 
the right with less than 20 percent of nasal obstruction on 
both sides.  The veteran clearly believes in the merits of 
the claim and the Board believes that the veteran is honestly 
reporting that he has disability.  However, the Board finds 
the opinions of competent medical professionals to be more 
probative than the appellant's lay statements.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  


ORDER

An evaluation in excess of 0 percent for status post 
rhinoplasty is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



